DETAILED ACTION
1. 	This Office action is responsive to Applicant’s remarks submitted October 21, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on October 21, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending. 

Response to Arguments
2.	The rejections under 35 U.SC 112(a) have been carefully considered in light of Applicant’s arguments (Remarks, pp. 7-9), and are withdrawn.
	With respect to the prior art rejections, Applicant provides comment requesting “the Examiner’s cooperation in keeping concerns about prior art usage of the data plane to carry comparable types of control messages from clouding [the] key issue” (Remarks, p. 10). In response, the Examiner respectfully notes that the function of implementing the data plane to carry control messages is the key issue. Applicant’s attempt to distinguish the said function’s applicability to control messages used to initiate flooding from other types of control messages is not persuasive because the advantages in both scenarios are the same. For instance, Applicant describes the “underlying problem of how to speed up the propagation of link state changes throughout the network [as] not contemplated in the cited prior art” (Remarks, p. 10). However, Lu teaches implementing control messages at data traffic speeds in order to achieve faster convergence (e.g. [0045]). Similarly, Allan1 teaches wherein implementing control messaging at the data plane speeds up signaling and reduces propagation time (e.g. [0049]). The Examiner maintains it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the control signaling in Retana with the said functionality described in Lu or Allen, in order to reduce convergence times and/or speed up signaling.
	Applicant also argues the prior art of record fails to teach wherein the receiving routers are remote; as well as implementing a combination of data plane messaging and conventional flooding (Remarks, pp. 10-13). These arguments are moot in view of the new ground(s) of rejection set forth below. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 8, 10, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0056157 (hereinafter “Retana”), in view of either U.S. Publication No. 2012/0075988 (hereinafter “Lu”) or WO Publication No. 2008/130620 (hereinafter “Allan”), and alternatively in further view of U.S. Publication No. 2013/0198558 (hereinafter “Rao”).

Regarding claims 1, 10, 11, and 20: Retana teaches a method for distributing information, the method comprising, by a first network node (See e.g., figure 1, node 110a): 
upon detection of a local link state change (See, e.g., [0034], [0065]; note change in network links): 
initiating a flooding operation in which first messages are propagated, via control plane messaging, outward from the first network node to second network nodes which are local to the first network node in a communication network, the first messages indicating the local link state change (See, e.g., [0028]-[0034]; link state changes prompt flooding; note node 110a floods to nodes 110c-g); and 
transmitting a second message to a third network node which is [remote from] the first network node, the second message configured to cause the third network node to initiate a second flooding operation in which third messages are propagated, via control plane messaging, outward from the third network node to fourth network nodes which are local to the third network node, the third messages indicating the local link state change (See, e.g., [0053]-[-0055], [0062]-[0066], and [0074]-[0081]; a second message is sent from node 110a to node 110b; third messages with the state change are similarly flooded from node 110b to nodes 110h-k; note inter-area and/or inter-domain functionality).
Retana does not explicitly state the feature of transmitting via the data plane to a non-adjacent node wherein the message is carried as user data encapsulating a control plane flooding message. However, this feature is taught by Lu (See, e.g., figure 10, [0101]-[0106], [0119], [0147]-[0148]; note notification via data plane). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lu, such as the notification formatting and/or data plane functionality, within the system of Retana, in order to expedite convergence.
Alternatively, Allan teaches the said feature (See, e.g., the abstract, [0044], [0049], [0056]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Allan, such as the notification formatting and/or data plane functionality, within the system of Retana, in order to propagate at data plane speeds.
The system of Retana modified by Lu or Allan does not explicitly state wherein “the second message [is] relayed to the third network node via one or more intermediate nodes, without the second message causing the one or more intermediate nodes to initiate flooding operations.” However, while the system of Retana modified by Lu or Allan does describe wherein the recipient nodes flood the respective control messages, these recipient nodes are nevertheless addressed to in a unicast or multicast manner, e.g. using IP addresses (note, e.g., Retana [0078]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to enable forwarding or relaying via intermediate nodes of the said second message in order to address only a particular node or nodes in a flooding domain. Nevertheless, Rao alternatively teaches transmitting control messages to recipient nodes via intermediate nodes without the said intermediate nodes initiating flooding and/or otherwise processing the control messages (See, e.g., figure 1, [0011]-[0013], and [0019]-[0022]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Rao, such as the network and/or overlay functionality, within the system of Retana modified by Lu or Allan, in order to address only a particular node or nodes in a flooding domain.
Also, the system of Retana modified by Lu or Allan does not explicitly state implementing a combination of data plane messaging and conventional flooding2. However, the system of Retana modified by Lu or Allan does teach: conventional flooding using control messages; transmitting control messages to a recipient node to prompt conventional flooding; and implementing the data plane to transmit control messages faster. Therefore, because both mechanisms of signaling were available for network operation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to use either or both. That is, it would have been obvious to use conventional flooding locally and data plane encapsulation of control messages for transmission to devices in other networks (note Retana figure 1), in order to selectively affect convergence times where needed. Alternatively, the reference Rao (introduced above) also teaches combined data plane communication and control plane communication in consideration of devices in disparate and/or local networks, respectively (See, e.g., [0025]-[0027]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Rao, such as signaling functionality, in order to eliminate unnecessary flooding.
The rationale set forth above regarding the method of claim 1 is applicable to the method and apparatuses of claims 10, 11, and 20, respectively.

Regarding claims 8 and 18: Retana modified by Lu or Allan, and alternatively Rao, further teaches establishing a network connection between the first node and the third node in response to detection of the local link state change (see the explanation set forth above regarding claim 1).
The rationale set forth above regarding the method of claim 8 is applicable to the apparatus of claim 18.

8.	Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Retana, in view of either Lu or Allan, alternatively in further view of Rao, and in further view of U.S. Publication No. 2005/0094620 (hereinafter “Calcev”).

Regarding claims 2, 3, 12, and 13: Retana modified by Lu or Allan, and alternatively Rao, further teaches may teach or imply the said selection based on traffic (See, e.g., Retana: [0033]), but fails to explicitly state selecting the third node based on an indication of network traffic patterns (i.e. claim 2); and/or wherein the third node is selected as a network node adjacent and/or within a same area, region, or domain to or along a network path which carries heavy network traffic toward the local link (i.e. claim 3). However, Calcev teaches selecting nodes for assimilated flooding based on various criteria, including traffic patterns, path proximity, load, and location (See, e.g., figures 6-8 and [0026]-[0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Calcev, such as selection criteria functionality, within the system of Retana modified by Lu or Allan, and alternatively Rao, in order to minimize system interference or improve throughput.
The rationale set forth above regarding the methods of claims 2 and 3 is applicable to the apparatuses of claims 12 and 13, respectively.

Regarding claims 4, 5, 6, 14, 15, and 16: Retana modified by Lu or Allan, and alternatively Rao, may teach or imply the said selection based on traffic (See, e.g., Retana: [0033]), but fails to explicitly state selecting the third node based on physical location, network location, network traffic patterns, or a combination thereof (i.e. claim 4); wherein the third node is selected to be in a region which is different, in a different area, or domain and/or not adjacent to/from the first node in terms of network distance (i.e. claim 5); and/or wherein the third node is selected to be in a same region as the first node, said region circulating a heavy amount of network traffic (i.e. claim 6). However, Calcev teaches selecting nodes for assimilated flooding based on various criteria, including traffic patterns, geography, load, and location (See, e.g., figures 6-8 and [0026]-[0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Calcev, such as selection criteria functionality, within the system of Retana modified by Lu or Allan, and alternatively Rao, in order to minimize system interference or improve throughput.
The rationale set forth above regarding the methods of claims 4-6 is applicable to the apparatuses of claims 14-16, respectively.

Regarding claims 7 and 17: Retana modified by Lu or Allan, and alternatively Rao, substantially teaches the method as set forth above regarding the method of claim 1, but does not explicitly state establishing a network connection between the first node and the third node prior to detection of the local link state change. However, Calcev teaches pre-selecting nodes for assimilated flooding (See, e.g., figures 6-8 and [0026]-[0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Calcev, such as selection criteria functionality, within the system of Retana modified by Lu or Allan, and alternatively Rao, in order to minimize system interference or improve throughput.
The rationale set forth above regarding the method of claim 7 is applicable to the apparatus of claim 17.

9.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Retana, in view of either Lu or Allan, alternatively in further view of Rao, and in further view of Calcev.

Regarding claims 9 and 19: Retana modified by Lu or Allan, and alternatively Rao, substantially teaches the method as set forth above regarding the method of claim 1, but does not explicitly state wherein some or [all of the] nodes of the network are satellite-based nodes. However, Yan teaches this feature (See, e.g., p. 877, col 1; note link state routing applied to satellite networks. See also section 2; note original flooding and/or enhanced flooding mechanisms.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Calcev, such as selection criteria functionality, within the system of Retana modified by Lu or Allan, and alternatively Rao, in order to minimize system interference or improve throughput.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference Allan is newly introduced (see below in section 7), but nevertheless corresponds to the same subject matter previously relied upon in Nortel.
        2 Applicant makes this argument in the previous remarks submitted October 21, 2022.